                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

SHENEKA SASSER, et al,                                                       PLAINTIFFS

V.                                      3:19CV00195 JM

FOWLER FOODS, INC., et al                                                    DEFENDANTS


                                             ORDER

       Defendants Fowler Foods, Inc. and Chris Fowler (the “Fowler Defendants”) have filed a

motion for summary judgment of Plaintiffs’ claims against them. The Fowler Defendants claim

that they are not Plaintiffs’ employer. Plaintiffs contend that the Fowler Defendants are joint

employers with Southwest Arkansas Foods, Inc. under the FLSA and AMWA.

       After review of the record, the Court finds there is a question of fact regarding the

relationship between Plaintiffs and the Fowler Defendants. Although the employer-employee

relationship is a question of law, the legal determination is, in part, based upon the facts. Weber

v. Fowler Foods, Inc., No. 3:18CV000150 JM, 2019 WL 122974 (E.D. Ark. Jan. 1, 2019).

       For this reason, the Motion for Summary Judgment (ECF No. 11) is DENIED.

       IT IS SO ORDERED this 21st day of January, 2020.



                                                              ___________________________
                                                              James M. Moody Jr.
                                                              United States District Judge
